Exhibit 10.2

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (the “Amendment”) made as of
May 24, 2012 (“Effective Date”) by and between BioMarin Pharmaceutical Inc., a
Delaware corporation (the “Company”) and Henry J. Fuchs (“Employee”).

 

1. This Amendment No. 2 is intended to amend and modify that certain Employment
Agreement by and between the Company and Employee dated March 2, 2009 and
amended on May 8, 2012 (the “Agreement”). The Agreement, together with this
Amendment, shall constitute a single agreement. Capitalized terms not otherwise
defined in this Amendment shall have the meaning ascribed to such terms in the
Agreement. Except as expressly modified by this Amendment, the Agreement shall
remaining full force and effect according to its terms.

 

2. The defined term “Termination Compensation,” as provided in Section 7(c) of
the Agreement, is hereby deleted and replaced in its entirety by the following
definition:

Termination Compensation. For purposes of this Agreement, the term “Termination
Compensation” shall mean: (i) one hundred fifty percent (150%) of the Employee’s
then current annual base salary which shall be payable in a lump sum within two
weeks after separation of employment, conditioned on Employee executing the
Company’s standard form severance and release agreement, and shall be subject to
customary withholding and other applicable payroll processes. Employee shall
execute the Company’s standard form severance and release agreement within sixty
(60) days after the Employee’s termination.

 

3. This Amendment No. 2 may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties to this Amendment have executed this Amendment
as of the date first written above.

 

BIOMARIN PHARMACEUTICAL INC.

 

     

EMPLOYEE

 

By:   

/s/Jean-Jacquest Bienaime

      By:   

/s/Henry J. Fuchs

Name:    Jean-Jacques Bienaimé          Henry J. Fuchs Its:    Chief Executive
Officer         